PER CURIAM:
Jerry Davis appeals the district court’s order denying his motion for recusal. We have reviewed the record and, recognizing that there is no pending action in the district court, we conclude that the court did not abuse its discretion. See United States v. Whorley, 550 F.3d 326, 339 (4th Cir.2008) (stating standard of review); see also United States v. Sciarra, 851 F.2d 621, 636 (3d Cir.1988) (disqualification not called for when movants have no pending action before the judge). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are *290adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.